Appeal by defendants Suffern Knolls Inc. and Franklin Homes Inc. from an order of the Supreme Court, Rockland County, dated February 19, 1968, which denied a motion to vacate or modify plaintiff’s demand for a bill of particulars. (Appeal insofar as taken by defendants Mellen and Shaffer has been abandoned.) Order modified, on the law and the facts, so as to (1) strike out of the decretal paragraph thereof the words “in all respects” and (2) substitute therefor the following: “ granted, to the extent that item 1 of the demand is deleted and items 2(c) and 3(d) thereof are amended so as to substitute the word ‘approximate’ for 'exact’ and that the motion is otherwise” [denied]. As so modified, order affirmed, without costs. Item 1 demands particularization of certain payments which are admitted in the pleadings; it therefore is unnecessary. Items 2(c) and 3(d) demand the “exact location” of certain conditions and work; the “ approximate location ” is all that need be furnished. Beldock, P. J., Christ, Brennan, Benjamin and Martuscello, JJ., concur.